 



Exhibit 10.9
Description of Salary and Bonus Arrangements for Certain Executive Officers
     Following is a description of the salary and bonus arrangements for each of
the named executive officers of webMethods, Inc. as of August 9, 2006:

                              Target             Bonus Amount as a            
Percentage of Name and Title   Base Salary   Annual Base Salary
David Mitchell
President and Chief Executive Officer
  $ 450,000       100 %(1)
Richard Chiarello
Executive Vice President and Chief Operating Officer
  $ 385,000         (2)
Mark Wabschall
Executive Vice President, Chief Financial Officer and Treasurer
  $ 275,000       50 %(1)
Douglas McNitt
Executive Vice President, General Counsel and Secretary
  $ 275,000       50 %(1)
Kristin Weller Muhlner
Executive Vice President, Product Development
  $ 262,500       50 %(1)

 

(1)   On July 6, 2006, the Compensation Committee of our Board of Directors
approved the webMethods’ Executive Incentive Plan (the “EIP”), pursuant to which
fiscal year 2007 annual bonus compensation for each of our executive officers,
other than Mr. Chiarello, will be determined. Under the EIP, two-thirds of the
annual target bonus for each participant is based on our achievement of
established revenue and earnings per share goals and one-third of the annual
target bonus is based on the achievement of established individual performance
objectives. The individual performance objectives for the Chief Executive
Officer are determined by our Board of Directors, and the individual performance
objectives for the other executive officers are determined by the Chief
Executive Officer in consultation with the Compensation Committee. If we exceed
our financial objectives, the actual annual bonus amount may exceed the target
bonus amount, subject to the decision of the Compensation Committee.   (2)  
Under a separate arrangement approved by the Compensation Committee on June 15,
2006, fiscal year 2007 bonus compensation for Mr. Chiarello is determined
quarterly, based in part on a percentage of our license revenue, total revenue
and earnings per share and based in part on our achievement of established
license revenue, total revenue and earnings per share goals. The target
quarterly bonus amount for Mr. Chiarello in fiscal year 2007, assuming our
attainment of 100% of performance objectives, is $87,500. The actual quarterly
bonus amount may exceed the target quarterly bonus amount if we exceed one or
more of the performance objectives.